951 F.2d 365
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Nelly URIBE, Plaintiff-Appellant,v.LOS ANGELES POLICE DEPARTMENT;  Darryl Gates, Police Chief;County of Los Angeles;  Ronald W. Reagan, Former Presidentof the United States;  Nancy Reagan, Former 1st Lady;George Bush, President, of the United States;  Dan Quayle,Vice President, of the United States, et al., Defendants-Appellees.Nelly URIBE, Plaintiff-Appellant,v.LOS ANGELES POLICE DEPARTMENT;  Ronald W. Reagan, FormerPresident of the United States;  Nancy Reagan, Former 1stLady;  George Bush, President, of the United States;  DanQuayle, Vice President, of the United States, et al.,Defendants-Appellees.
No. 91-55339.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 6, 1991.*Decided Dec. 20, 1991.

Before SCHROEDER and KOZINSKI, Circuit Judges, and EDWARD C. REED, JR., District Judge.**
MEMORANDUM***
After the district court allowed Uribe to amend her original complaint, she filed two more;  these complaints, like the first, do not contain a "short and plain statement of the claim" as required by Fed.R.Civ.P. 8(a)(2) and therefore do not provide fair notice.   See Jones v. Community Redevelopment Agency, 733 F.2d 646, 649 (9th Cir.1984).   Accordingly, the district court did not abuse its discretion by dismissing the complaint with prejudice.   See Fed.R.Civ.P. 41(b);   Denny v. Barber, 576 F.2d 465, 471 (2d Cir.1978).
The district court also required Uribe to obtain leave from the court before filing any new actions.   Before imposing such a limitation, a court must give notice, create an adequate record for review and make substantive findings of frivolousness;  furthermore, the court must narrowly tailor its order.   De Long v. Hennessey, 912 F.2d 1144, 1147-48 (9th Cir.1990).   The district court here did not comply with these requirements.   We therefore vacate this portion of the district court's order;  if on remand the court wishes to impose a limitation on Uribe's right to bring new suits, it first must make findings in accord with De Long.
AFFIRMED IN PART AND VACATED IN PART;  REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 The Honorable Edward C. Reed, Jr., United States District Judge, District of Nevada, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3